396 F.2d 952
UNITED STATES of America, Plaintiff-Appellee,v.Sam GARAFOLO, Defendant-Appellant.
No. 15813.
United States Court of Appeals Seventh Circuit.
June 17, 1968.

ORDER
Before SCHNACKENBERG, HASTINGS, and KNOCH, Circuit Judges.
PER CURIAM.


1
On consideration of the order and judgment of the Supreme Court, 390 U.S. 144, 88 S. Ct. 841, 19 L. Ed. 2d 970, granting certiorari to this court and vacating our judgment heretofore entered and reported as United States v. Garafolo, 385 F.2d 200 (1968), and remanding this case to us for further consideration in light of Smith v. State of Illinois, 390 U.S. 129, 88 S. Ct. 748, 19 L. Ed. 2d 956 (January 29, 1968); and


2
On further consideration of the record as a whole, and consistent with the mandate to this court;


3
It is ordered and adjudged, that the judgment of conviction on appeal to this court in this matter be, and the same is now reversed, and this cause is remanded to the district court for a new trial.